               Case 20-12841-MFW                 Doc 1008         Filed 07/30/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                                Debtors.                    (Jointly Administered)

                                                            Ref. Docket No. 995

    CERTIFICATE OF NO OBJECTION TO COMBINED SECOND INTERIM
  APPLICATION AND FINAL APPLICATION OF GREENBERG TRAURIG, LLP,
  COUNSEL TO THE DEBTORS, FOR ALLOWANCE OF COMPENSATION FOR
SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
           FROM NOVEMBER 9, 2020 THROUGH JUNE 30, 2021

         The undersigned counsel to the above-captioned debtors and debtors in possession hereby

certifies that:

         1.       On December 3, 2020, the United States Bankruptcy Court for the District of

Delaware (the “Court”) entered the Administrative Order Establishing Procedures for Monthly,

Interim, and Final Compensation and Reimbursement of Expenses of Professionals Retained in

These Chapter 11 Cases [Docket No. 202] (the “Interim Compensation Order”).

         2.       On June 24, 2021, the Court entered the Order Pursuant to 11 U.S.C. §§ 105(a),

305(a), 349, 363, 554, and 1112(b) and Fed. R. Bankr. P. 1017(a) and 6007; (A) Dismissing the

Chapter 11 Cases and (B) Granting Related Relief [Docket No. 966] (the “Dismissal Order”).

         3.       In accordance with the Interim Compensation Order and the Dismissal Order, on

July 6, 2021, Greenberg Traurig, LLP (“Greenberg”) filed and served the Combined Second

Interim Application and Final Application of Greenberg Traurig, LLP, Counsel to the Debtors,


1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
    federal tax identification numbers is not provided herein. A complete list of such information may be obtained
    on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
    debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield
    Beach, FL 33442.
ACTIVE 59101918v1
            Case 20-12841-MFW          Doc 1008       Filed 07/30/21   Page 2 of 2




for Allowance of Compensation for Services Rendered and Reimbursement of Expenses for the

Period from November 9, 2020 through June 30, 2021 [Docket No. 995] (the “Application”).

       4.     Pursuant to the Notice of Fee Application [Docket No. 995-3], objections were

due by July 13, 2021 at 4:00 p.m. (prevailing Eastern Time). As of the date hereof, personnel at

Greenberg have not received any responses or objections to the Application.



Dated: July 30, 2021                        GREENBERG TRAURIG, LLP

                                            /s/ Dennis A. Meloro
                                            Dennis A. Meloro (DE Bar No. 4435)
                                            1007 North Orange Street, Suite 1200
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 661-7395
                                            Facsimile: (302) 661-7165
                                            Email: melorod@gtlaw.com

                                            - and -

                                            Nancy A. Peterman (admitted pro hac vice)
                                            Eric Howe (admitted pro hac vice)
                                            Nicholas E. Ballen (admitted pro hac vice)
                                            77 West Wacker Dr., Suite 3100
                                            Chicago, Illinois 60601
                                            Telephone: (312) 456-8400
                                            Facsimile: (312) 456-8435
                                            Email: petermann@gtlaw.com
                                                   howee@gtlaw.com
                                                   ballenn@gtlaw.com

                                            Counsel to the Debtors and Debtors in Possession




                                               2
